DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 02/28/2022, are acknowledged.

Response to Arguments
Applicant’s remarks regarding claim rejection under 35 USC 103, have been fully considered, however, are not persuasive. 
Applicant argues on p. 7-9, that the prior art of record does not teach or disclose adjust the first frame rate based, at least in part, on the physiological parameter determined by the first view and the second frame rate based, at least in part, on the physiological parameters determined by the second view. Examiner respectfully disagrees for the following reasons: 
Urbano discloses (Col. 16, line 61 – Col. 17, line 15, “The present invention also provides a second scheme for matching the acquisition and collection image frame rates more closely with the resolution needs of the underlying structure. The acquisition and collection image frame rates are the same in this scheme, and are referred to hereafter as "the frame rate." The frame rate is set based on the expected rate of tissue motion. The second scheme also uses the acquisition device 134 and the image frame controller 136 of the first scheme. However, the second scheme does not perform frame correlation and does not collect interrogation frames. Instead, a physiological monitor monitors a cyclical physiological parameter associated with a physiologic cycle, and detects a predetermined event in the physiologic cycle. The image frame controller 136 functions as a frame rate controller to select the frame rate based upon the current point in time of the physiologic cycle with respect to the detected event. The frame rate may also be varied based upon the latest measurement of the total time of the physiologic cycle. This scheme thus estimates or predicts the expected rate of tissue motion during each phase of the cycle and sets the frame rate based on the expected rate of tissue motion.”)
Applicant argues on p. 8, that Urbano merely teaches adjusting the frame rate depending on different points of time, but not depending on different views, however, the claim language does not recite determining a frame rate based on image views. Rather, the claims recite (claims 1, 7, and 13) “based, at least in part, on the physiological parameter determined by the first view….at least in part, on the physiological parameters determined by the second view”. 
With regards to adjusting a frame rate based on determined physiological parameters, applicant’s own specification discloses (Para [0027], “For example if one parameter is changing more rapidly, then cardiac imaging component 28 may adjust the frame-rate update by increasing the frame-rate update of the view that provides that parameter”; (Para [0027], “In some embodiments, image analysis component 30 may be configured such that determining the one or more physiological parameters of patient 36 comprises analyzing the plurality of clinically relevant views of patient 36's heart to extract hemodynamic parameters including one or more of cardiac output (CO), stroke volume (SV), ejection fraction (EF), superior vena cava (SVC) diameter variations, and/or other parameters.”)
Wherein Urbano is shown to disclose (Col. 17, lines 16-28, “Consider the example wherein the physiologic cycle is the heart cycle, the cyclical physiological parameter is an electrocardiogram and the detected event is the QRS trigger in the heart cycle. In this example, image frame controller 136 receives a signal from an EKG monitor, determines the predetermined points in time of the heart cycle relative to the QRS trigger, and sets the frame rate with respect to the current point in time. The frame rate may also be adjusted if the heart rate changes during the image acquisition session. For example, if the heart rate becomes very fast, such as during a treadmill stress test, the frame rate should be increased for all points in time in the heart cycle, to ensure that sufficient image data is collected.”)
Therefore, Urbano is shown to disclose the recite claim language of “based, at least in part, on the physiological parameter determined by the first view….at least in part, on the physiological parameters determined by the second view”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a “means” or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 13, the limitation “means for obtaining a plurality of clinically relevant views” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for obtaining”. 
In claim 13, the limitation “means for controlling the means for obtaining a plurality of clinically relevant views” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for controlling”. 
In claim 13, the limitation “means for electronically steering an ultrasound beam” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for electronically steering”. 
In claim 13, the limitation “means for receiving the plurality of clinically relevant views” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for receiving”. 
In claim 13, the limitation “means for determining one or more physiological parameters” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for determining”. 
In claim 14, the limitation “means for obtaining the plurality of clinically relevant views” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for obtaining”. 
In claim 15, the limitation “means for switching between the plurality of clinically relevant views” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for switching”. 
In claim 15, the limitation “means for adjusting a frame-rate update” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for adjusting”. 
In claim 16, the limitation “means for determining the one or more physiological parameters” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for determining”. 
In claim 16, the limitation “means for analyzing the plurality of clinically relevant views” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for analyzing”. 
In claim 17, the limitation “means for effectuating presentation of images” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for effectuating”. 
In claim 17, the limitation “means for effectuating presentation of the determined physiological parameters” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for effectuating”. 
In claim 18, the limitation “means for facilitating control” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for facilitating”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: 
In claim 13, the limitation “means for obtaining a plurality of clinically relevant views” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the cardiac imaging component 28 (Para [0026], “cardiac imaging component 28 is configured to receive the plurality of clinically relevant views of patient 36’s heart provided by the transesophageal echocardiogram (TEE) probe 22.”)
In claim 13, the limitation “means for controlling the means for obtaining a plurality of clinically relevant views” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the TEE probe control component 26 (Para [0025], “TEE probe control component 26 is configured to control the transesophageal echocardiogram (TEE) probe by electronically steering the ultrasound beam provided by the ultrasound transducer to obtain the plurality of clinically relevant views of patient 36's heart. Electronic control of the TEE probe by electronically steering the ultrasound beam facilitates obtaining the plurality of clinically relevant views of patient 36's heart without physically bending and/or repositioning of the TEE probe.”)
In claim 13, the limitation “means for electronically steering an ultrasound beam” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the TEE probe control component 26 (Para [0025], “TEE probe control component 26 is configured to control the transesophageal echocardiogram (TEE) probe …Electronic control of the TEE probe by electronically steering the ultrasound beam facilitates obtaining the plurality of clinically relevant views of patient 36's heart without physically bending and/or repositioning of the TEE probe.”)
In claim 13, the limitation “means for receiving the plurality of clinically relevant views” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the cardiac imaging component 28 (Para [0026], “cardiac imaging component 28 is configured to receive the plurality of clinically relevant views of patient 36's heart provided by the transesophageal echocardiogram (TEE) probe 22.”)
In claim 13, the limitation “means for determining one or more physiological parameters” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the image analysis component 30 (Para [0027], “image analysis component 30 may be configured such that determining the one or more physiological parameters of patient 36 comprises analyzing the plurality of clinically relevant views of patient 36's heart to extract hemodynamic parameters including one or more of cardiac output (CO), stroke volume (SV), ejection fraction (EF), superior vena cava (SVC) diameter variations, and/or other parameters.”)
In claim 14, the limitation “means for obtaining the plurality of clinically relevant views” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the TEE probe control component 26 (Para [0025], “TEE probe control component 26 is configured to control the transesophageal echocardiogram (TEE) probe by electronically steering the ultrasound beam provided by the ultrasound transducer to obtain the plurality of clinically relevant views of patient 36's heart. Electronic control of the TEE probe by electronically steering the ultrasound beam facilitates obtaining the plurality of clinically relevant views of patient 36's heart without physically bending and/or repositioning of the TEE probe.”)
In claim 15, the limitation “means for switching between the plurality of clinically relevant views” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the cardiac imaging component 28 (Para [0026], “In some embodiments, cardiac imaging component 28 may be configured to facilitate switching between the plurality of clinically relevant views of patient 36's heart in a time-multiplexed manner.”)
In claim 15, the limitation “means for adjusting a frame-rate update” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the cardiac imaging component 28 (Para [0026], “In some embodiments, the cardiac imaging component 28 may facilitate adjusting a frame-rate update of the plurality of clinically relevant views of patient 36's heart such that changes in hemodynamic status of patient 36 are detected.”)
In claim 16, the limitation “means for determining the one or more physiological parameters” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the image analysis component 30 (Para [0027], “image analysis component 30 may be configured such that determining the one or more physiological parameters of patient 36 comprises analyzing the plurality of clinically relevant views of patient 36's heart to extract hemodynamic parameters including one or more of cardiac output (CO), stroke volume (SV), ejection fraction (EF), superior vena cava (SVC) diameter variations, and/or other parameters.”)
In claim 16, the limitation “means for analyzing the plurality of clinically relevant views” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the image analysis component 30 (Para [0027], “image analysis component 30 may be configured such that determining the one or more physiological parameters of patient 36 comprises analyzing the plurality of clinically relevant views of patient 36's heart to extract hemodynamic parameters including one or more of cardiac output (CO), stroke volume (SV), ejection fraction (EF), superior vena cava (SVC) diameter variations, and/or other parameters.”)
In claim 17, the limitation “means for effectuating presentation of images” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the presentation component 32 (Para [0028], “In some embodiments, presentation component 32 is configured to effectuate presentation of images corresponding to the plurality of clinically relevant views of patient 36's heart on a display provided by computing device 18.”)
In claim 17, the limitation “means for effectuating presentation of the determined physiological parameters” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the presentation component 32 (Para [0028], “In some embodiments, presentation component 32 is configured to effectuate presentation of images corresponding to the plurality of clinically relevant views of patient 36's heart on a display provided by computing device 18.”)
In claim 18, the limitation “means for facilitating control” is found to sufficiently correspond to computing device 18 which is embodied as a laptop, a personal computer, a smartphone, or a tablet computer as from [0032] (Para [0031], “computing device 18 is configured to present a user interface 20 to user 34 to facilitate control, by a user 34, of an effective duty cycle of time spent in each of the plurality of clinically relevant views of patient 36's heart.”)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peszynski (US 2011/0263983) in view of Yen (US 2014/0046188), in view of Chiang (US 2010/0174194), and further in view of Urbano (US 5,976,088).

Regarding claim 1, Peszynski discloses a system including a transesophageal echocardiogram (TEE) probe (see para. [0001] “The present system relates generally to ultrasound imaging systems for imaging biological tissue, such as a transesophageal echocardiogram (TEE) probe”) 
Further, Peszynski discloses the system comprising: 
a transesophageal echocardiogram (TEE) probe including an ultrasound transducer (see para. [0001] “The present system relates generally to ultrasound imaging systems for imaging biological tissue, such as a transesophageal echocardiogram (TEE) probe”) and (see para. [0057] “The TEE sensor array 222 may include a plurality of TEE sensor arrays so as to obtain image information”). Additionally, those skilled in the art recognize the “ultrasonic sensor array” to include a plurality of piezoelectric elements. Additionally, Peszynski discloses (Para [0021], “Various imaging systems, probes and controls are known, such as those disclosed in the following U.S. patents or U.S. patent application Publications which are all incorporated herein by reference” wherein, at least reference 20040073118 which is incorporated by reference discloses (Para [0002], “Sensors may be described as including one or more piezoelectric elements”). 
one or more processors, operatively connected to the transesophageal echocardiogram (TEE) probe, (see para. [0044] and Fig. 1 “The control unit 130 and/or processor 132 may control the overall operation of the ultrasound imaging system 100. The control unit 130 may communicate with an external controller 162 via a network 160 which may include a wired and/or wireless network … TEE sensor array 122 can be controlled to obtain desired information which can be processed and/or displayed”). 
the one or more processors configured by machine-readable instructions to: 
control the transesophageal echocardiogram (TEE) probe by electronically steering an ultrasound beam provided by the ultrasound transducer through the plurality of clinically relevant views of the patient’s heart to obtain said plurality of views (see para. [0038] “Other sensor arrays may include matrix array TEE probes, etc. … provide to electronic beam steering to view desired images at different location and angles in lieu of a mechanical rotator to rotate the image sensors”). 
receive the plurality of clinically relevant views of the patient's heart provided by the transesophageal echocardiogram (TEE) probe (see para. [0066] “the acquired image information may be processed to obtain desired information”) where image information comes from the TEE probe as seen in Fig. 5 and a processor receives the information. 
However, Peszynski does not disclose determining one or more physiological parameters of the patient's heart based on the received plurality of clinically relevant views of the patient's heart. This is disclosed by Yen in an analogous imaging field of endeavor (see para. [0043] “After the signal and image processing stage, analytics are done to calculate hemodynamic and cardiac parameters such as ejection fraction, cardiac output … The multiple views from different area provide different hemodynamic information”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the TEE probe of Peszynski to allow for acquisition of hemodynamic parameters as disclosed by Yen (para. [0032]). This would allow the user to capture and utilize images of the heart using one TEE device, making it more convenient and effective in monitoring the hemodynamic parameters of the patient.   It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski to acquire hemodynamic parameters of the patient as performed by Yen in an analogous imaging field of endeavor (see para. [0043]). It would be obvious to combine the systems of Peszynski and Yen, since they are both capable of capturing multiple images of an area. Peszynski uses a TEE probe to acquire images of the heart, while Yen performs calculations based on the various images. 
The motivation being (Para [0015], “Metrics are data values periodically referenced by health care providers and represent one or more conditions of the patient, the monitoring equipment, and/or the environment. Some of the advantages of the present invention include being able to provide a non-invasive, image-based, continuous or on demand method of ultrasound diagnostics.”) as disclosed by Yen. 
However, Peszynski does not disclose time multiplexed manner. 
In the similar field of ultrasound imaging systems, Chiang discloses time multiplexed manner (Para [0136], “To achieve a 16 beam scanning requirement, a combination of serial and parallel architecture can be used, i.e., the system can use front-end time-multiplexed serial beamforming elements technique to form two beams, then followed by 8 parallel beamforms at the back-end processor, or the system can form 4 serial beams, for each serial output beam, the back-end processor then forms 4 parallel beams, and so forth.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the TEE probe of Peszynski with time-multiplexed beamforming. 
	The motivation being to (Para [0137], “provide continuous real-time large area scanned images throughout a large field of view at 20 frames/s or more.” as disclosed by Chiang.
However, Peszynski does not teach wherein a first frame rate of a first one of the plurality of views and a second frame rate of a second one of the plurality of views are different or adjust the first frame rate base, at least in part, on the physiological parameter determined by the first view and the second frame rate based, at least in part, on the physiological parameters determined by the second view. 
In the field of ultrasound imaging, Urbano teaches wherein a first frame rate of a first one of the plurality of views and a second frame rate of a second one of the plurality of views are different or adjust the first frame rate base, at least in part, on the physiological parameter determined by the first view and the second frame rate based, at least in part, on the physiological parameters determined by the second view (Col. 17, lines 16-28 , “image frame controller 136 receives a signal from an EKG monitor, determines the predetermined points in time of the heart cycle relative to the QRS trigger, and sets the frame rate with respect to the current point in time. The frame rate may also be adjusted if the heart rate changes during the image acquisition session.” Wherein the frame rate for a first plurality of views differs from a second one of the plurality of views, and wherein the frame rate is adjusted depending on a determined physiological parameter (heart rate)); (Col. 17, lines 16-28, “Consider the example wherein the physiologic cycle is the heart cycle, the cyclical physiological parameter is an electrocardiogram and the detected event is the QRS trigger in the heart cycle. In this example, image frame controller 136 receives a signal from an EKG monitor, determines the predetermined points in time of the heart cycle relative to the QRS trigger, and sets the frame rate with respect to the current point in time. The frame rate may also be adjusted if the heart rate changes during the image acquisition session. For example, if the heart rate becomes very fast, such as during a treadmill stress test, the frame rate should be increased for all points in time in the heart cycle, to ensure that sufficient image data is collected.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Peszynski with a known technique (modifying the frame rate during image acquisition in response to determined physiological parameters, in this case being heart rate changes, thereby, the first frame rate of the first plurality of views differing from the second frame rate of the second plurality of views) to improve similar devices (ultrasound imaging devices) and yield predictable results (improved image acquisition and resolution) as taught by Urbano. 
	The motivation being (Col. 17, line 28, “to ensure that sufficient image data is collected.”) as taught by Urbano.

Regarding claim 2, Peszynski discloses the system of claim 1, wherein the transesophageal echocardiogram (TEE) probe is configured to be stationary in the single position while obtaining the plurality of clinically relevant views (see para. [0058] “the control unit 130 may use location information and/or information related to a user's input to guide, for example, the TEE sensor array 222 into a desired position and/or orientation. As described, instead of mechanical rotation to change the orientation, electronic beam steering maybe used under the control of the processor 132”) also (see para. [0072] “the imaging system may initially provide various views such as, for example, front and/or side views”) where such views can be considered clinically relevant. 

Regarding claim 3, Peszynski discloses the system of claim 1, wherein the one or more processors are configured such that receiving the plurality of clinically relevant views of the patient's heart comprises:
switching between the plurality of clinically relevant views of the patient's heart (see para. [0072] “the imaging system may initially provide various views such as, for example, front and/or side views for a user's convenience ... A user may manually select (or the system may automatically select) the surface to be shown in the modified C-scan image”)
adjusting a frame-rate update of the plurality of clinically relevant views of the patient's heart such that changes in hemodynamic status of the patient are detected (see para. [0072] “user may manually select (or the system may automatically select) the surface to be shown in the modified C-scan image … The imaging system may also generate these and other orthographic projection views in real time, e.g., at a frame rate above 15 Hz”).

Regarding claim 4, Peszynski discloses The system of claim 1, however does not explicitly disclose wherein the one or more processors are configured such that determining the one or more physiological parameters of the patient comprises analyzing the plurality of clinically relevant views of the patient's heart to extract hemodynamic parameters including one or more of cardiac output (CO), stroke volume (SV), ejection fraction (EF), or superior vena cava (SVC) diameter variations. 
This is disclosed by Yen (see para. [0043] “After the signal and image processing stage, analytics are done to calculate hemodynamic and cardiac parameters such as ejection fraction, cardiac output…”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski to include a processing stage capable of analyzing images to calculate hemodynamic parameters based on cardiac parameters as disclosed by Yen in para. [0043]. 
This would allow the user to monitor the hemodynamic parameters of a patient during a TEE procedure using one single TEE device. This would allow for greater convenience in acquiring the hemodynamic parameters of a patient.  

Regarding claim 5, Peszynski discloses the system of claim 1, wherein the one or more processors are further configured by machine-readable instructions to:
effectuate presentation of images corresponding to the plurality of clinically relevant views of the patient's heart on a display; and/or effectuate presentation of the determined physiological parameters on the display (see para. [0044] “the TEE sensor array 122 can be controlled to obtain desired information which can be processed and/or displayed”) where the desired information is images taken from the imaging sessions. 

Regarding claim 6, Peszynski discloses the system of claim 1, further comprising a user interface (138) configured to facilitate control, by a user, of an effective duty cycle of time spent in each of the plurality of clinically relevant views of the patient's heart (see para. [0045] “The input/output device 138 may include any suitable device or devices which can transmit information to a user and/or receive a user's input … The processor may be configured to automatically control the TEE probe to provide desired images … the automatic control to capture desired images may be overridden by manual control”) also (see para. [0062] “An optional locking member or brake mechanism 403 may lock one or more of the force transmitting members 409-1, 409-2 in a desired position. The locking member 403 may be controlled by the user and/or the control unit 130”) where the mechanism is capable of maintaining a certain position for capturing views over a certain amount of time. This would allow for real-time imaging (see para. [0072] “The imaging system may also generate these and other orthographic projection views in real time”). 

Regarding claim 7, Peszynski discloses a system comprising a transesophageal echocardiogram (TEE) probe including an ultrasound transducer (see para. [0001] “The present system relates generally to ultrasound imaging systems for imaging biological tissue, such as a transesophageal echocardiogram (TEE) probe”) however, does not explicitly disclose a method for determining hemodynamic parameters of a patient. This is disclosed by Yen in an analogous imaging field of endeavor (see para. [0032] “The analytics module 608 extracts hemodynamic information from the processed images”). Further, Peszynski discloses a transesophageal echocardiogram (TEE) probe including an ultrasound transducer (see para. [0001] “The present system relates generally to ultrasound imaging systems for imaging biological tissue, such as a transesophageal echocardiogram (TEE) probe”) and (see para. [0057] “The TEE sensor array 222 may include a plurality of TEE sensor arrays so as to obtain image information”) Additionally, those skilled in the art recognize the “ultrasonic sensor array” to include a plurality of piezoelectric elements. Additionally, Peszynski discloses (Para [0021], “Various imaging systems, probes and controls are known, such as those disclosed in the following U.S. patents or U.S. patent application Publications which are all incorporated herein by reference“ wherein, reference 20040073118 which is incorporated by reference discloses (Para [0002], “Sensors may be described as including one or more piezoelectric elements”).  Peszynski further discloses the transesophageal echocardiogram (TEE) probe configured to obtain a plurality of clinically relevant views of the patient's heart from a single position; (see para. [0058] “the control unit 130 may use location information and/or information related to a user's input to guide, for example, the TEE sensor array 222 into a desired position and/or orientation. As described, instead of mechanical rotation to change the orientation, electronic beam steering maybe used under the control of the processor 132”) where the beam is capable of being steered to capture images of the heart as seen in Fig. 3A-3B.  
Further, Peszynski discloses one or more processors, operatively connected to the transesophageal echocardiogram (TEE) probe, (see para. [0044] and Fig. 1 “The control unit 130 and/or processor 132 may control the overall operation of the ultrasound imaging system 100. The control unit 130 may communicate with an external controller 162 via a network 160 which may include a wired and/or wireless network … TEE sensor array 122 can be controlled to obtain desired information which can be processed and/or displayed”). 
Further, Peszynski discloses the one or more processors configured by machine-readable instructions, the method comprising: 
controlling, by the one or more processors, the transesophageal echocardiogram (TEE) probe by electronically steering an ultrasound beam provided by the ultrasound transducer through the plurality of clinically relevant views of the patient’s heart to obtain said plurality of views (see para. [0038] “Other sensor arrays may include matrix array TEE probes, etc. … provide to electronic beam steering to view desired images at different location and angles in lieu of a mechanical rotator to rotate the image sensors”) where the TEE control mechanism is a processor capable of controlling the probe functions (see para. [0037] “A TEE sensor control mechanism may be used to control the orientation and/or position of the one or more transducer arrays”). 
Receiving, by the one or more processors, the plurality of clinically relevant views of the patient's heart provided by the transesophageal echocardiogram (TEE) probe (see para. [0066] “the acquired image information may be processed to obtain desired information”) where image information comes from the TEE probe as seen in Fig. 5 and a processor receives the information.
However, Peszynski does not disclose determining, by the one or more processors, one or more physiological parameters of the patient's heart based on the received plurality of clinically relevant views of the patient's heart. This is disclosed by Yen in an analogous imaging field of endeavor (see para. [0043] “After the signal and image processing stage, analytics are done to calculate hemodynamic and cardiac parameters such as ejection fraction, cardiac output … The multiple views from different area provide different hemodynamic information”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the TEE probe of Peszynski to allow for acquisition of hemodynamic parameters as disclosed by Yen (para. [0032]). This would allow the user to capture and utilize images of the heart using one TEE device, making it more convenient and effective in monitoring the hemodynamic parameters of the patient.    
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski to acquire hemodynamic parameters of the patient as performed by Yen in an analogous imaging field of endeavor (see para. [0043]). It would be obvious to combine the systems of Peszynski and Yen, since they are both capable of capturing multiple images of an area. Peszynski uses a TEE probe to acquire images of the heart, while Yen performs calculations based on the various images. 
The motivation being (Para [0015], “Metrics are data values periodically referenced by health care providers and represent one or more conditions of the patient, the monitoring equipment, and/or the environment. Some of the advantages of the present invention include being able to provide a non-invasive, image-based, continuous or on demand method of ultrasound diagnostics.”) as disclosed by Yen. 
However, Peszynski does not disclose time multiplexed manner. 
In the similar field of ultrasound imaging systems, Chiang discloses time multiplexed manner (Para [0136], “To achieve a 16 beam scanning requirement, a combination of serial and parallel architecture can be used, i.e., the system can use front-end time-multiplexed serial beamforming elements technique to form two beams, then followed by 8 parallel beamforms at the back-end processor, or the system can form 4 serial beams, for each serial output beam, the back-end processor then forms 4 parallel beams, and so forth.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the TEE probe of Peszynski with time-multiplexed beamforming. 
	The motivation being to (Para [0137], “provide continuous real-time large area scanned images throughout a large field of view at 20 frames/s or more.” as disclosed by Chiang.
However, Peszynski does not teach wherein a first frame rate of a first one of the plurality of views and a second frame rate of a second one of the plurality of views are different or adjust the first frame rate base, at least in part, on the physiological parameter determined by the first view and the second frame rate based, at least in part, on the physiological parameters determined by the second view. 
In the field of ultrasound imaging, Urbano teaches wherein a first frame rate of a first one of the plurality of views and a second frame rate of a second one of the plurality of views are different or adjust the first frame rate base, at least in part, on the physiological parameter determined by the first view and the second frame rate based, at least in part, on the physiological parameters determined by the second view (Col. 17, lines 16-28 , “image frame controller 136 receives a signal from an EKG monitor, determines the predetermined points in time of the heart cycle relative to the QRS trigger, and sets the frame rate with respect to the current point in time. The frame rate may also be adjusted if the heart rate changes during the image acquisition session.” Wherein the frame rate for a first plurality of views differs from a second one of the plurality of views, and wherein the frame rate is adjusted depending on a determined physiological parameter (heart rate)); (Col. 17, lines 16-28, “Consider the example wherein the physiologic cycle is the heart cycle, the cyclical physiological parameter is an electrocardiogram and the detected event is the QRS trigger in the heart cycle. In this example, image frame controller 136 receives a signal from an EKG monitor, determines the predetermined points in time of the heart cycle relative to the QRS trigger, and sets the frame rate with respect to the current point in time. The frame rate may also be adjusted if the heart rate changes during the image acquisition session. For example, if the heart rate becomes very fast, such as during a treadmill stress test, the frame rate should be increased for all points in time in the heart cycle, to ensure that sufficient image data is collected.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Peszynski with a known technique (modifying the frame rate during image acquisition in response to determined physiological parameters, in this case being heart rate changes, thereby, the first frame rate of the first plurality of views differing from the second frame rate of the second plurality of views) to improve similar devices (ultrasound imaging devices) and yield predictable results (improved image acquisition and resolution) as taught by Urbano. 
	The motivation being (Col. 17, line 28, “to ensure that sufficient image data is collected.”) as taught by Urbano.

Regarding claim 8, Peszynski discloses the method of claim 7, wherein the transesophageal echocardiogram (TEE) probe is configured to be stationary in the single position while obtaining the plurality of clinically relevant views (see para. [0058] “the control unit 130 may use location information and/or information related to a user's input to guide, for example, the TEE sensor array 222 into a desired position and/or orientation. As described, instead of mechanical rotation to change the orientation, electronic beam steering maybe used under the control of the processor 132”) also (see para. [0072] “the imaging system may initially provide various views such as, for example, front and/or side views”) where such views can be considered clinically relevant. 

Regarding claim 9, Peszynski discloses the method of claim 7, wherein the one or more processors are configured such that receiving the plurality of clinically relevant views of the patient's heart comprises:
switching between the plurality of clinically relevant views of the patient's heart (see para. [0072] “the imaging system may initially provide various views such as, for example, front and/or side views for a user's convenience ... A user may manually select (or the system may automatically select) the surface to be shown in the modified C-scan image”)
adjusting a frame-rate update of the plurality of clinically relevant views of the patient's heart such that changes in hemodynamic status of the patient are detected (see para. [0072] “user may manually select (or the system may automatically select) the surface to be shown in the modified C-scan image … The imaging system may also generate these and other orthographic projection views in real time, e.g., at a frame rate above 15 Hz”).

Regarding claim 10, Peszynski discloses The method of claim 7, however does not explicitly disclose wherein determining the one or more physiological parameters of the patient comprises analyzing the plurality of clinically relevant views of the patient's heart to extract hemodynamic parameters including one or more of cardiac output (CO), stroke volume (SV), ejection fraction (EF), or superior vena cava (SVC) diameter variations. This is disclosed by Yen (see para. [0043] “After the signal and image processing stage, analytics are done to calculate hemodynamic and cardiac parameters such as ejection fraction, cardiac output…”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski to include a processing stage capable of analyzing images to calculate hemodynamic parameters based on cardiac parameters as disclosed by Yen in para. [0043]. This would allow the user to monitor the hemodynamic parameters of a patient during a TEE procedure using one single TEE device. This would allow for greater convenience in acquiring the hemodynamic parameters of a patient.  

Regarding claim 11, Peszynski discloses the system of claim 7, wherein the one or more processors are further configured by machine-readable instructions to:
effectuating, by one or more processors, presentation of images corresponding to the plurality of clinically relevant views of the patient's heart on a display; and/or effectuating, by one or more processors, presentation of the determined physiological parameters on the display (see para. [0044] “the TEE sensor array 122 can be controlled to obtain desired information which can be processed and/or displayed”) where the desired information is images taken from the imaging sessions. 

Regarding claim 12, Peszynski discloses the method of claim 7, wherein the system further comprises a user interface (138) configured to facilitate control, by a user, of an effective duty cycle of time spent in each of the plurality of clinically relevant views of the patient's heart (see para. [0045] “The input/output device 138 may include any suitable device or devices which can transmit information to a user and/or receive a user's input … The processor may be configured to automatically control the TEE probe to provide desired images … the automatic control to capture desired images may be overridden by manual control”) also (see para. [0062] “An optional locking member or brake mechanism 403 may lock one or more of the force transmitting members 409-1, 409-2 in a desired position. The locking member 403 may be controlled by the user and/or the control unit 130”) where the mechanism is capable of maintaining a certain position for capturing views over a certain amount of time. This would allow for real-time imaging (see para. [0072] “The imaging system may also generate these and other orthographic projection views in real time”). 

Regarding claim 13, Peszynski discloses an imaging system (see para. [0001] “The present system relates generally to ultrasound imaging systems for imaging biological tissue, such as a transesophageal echocardiogram (TEE) probe”) 
Further, Peszynski discloses the system comprising: 
 Means for obtaining a plurality of clinically relevant views of the patient's heart from a single position (see para. [0058] “the control unit 130 may use location information and/or information related to a user's input to guide, for example, the TEE sensor array 222 into a desired position and/or orientation. As described, instead of mechanical rotation to change the orientation, electronic beam steering maybe used under the control of the processor 132”) where the beam is capable of being steered to capture images of the heart as seen in Fig. 3A-3B.  
one or more processors, operatively connected to the transesophageal echocardiogram (TEE) probe, (see para. [0044] and Fig. 1 “The control unit 130 and/or processor 132 may control the overall operation of the ultrasound imaging system 100. The control unit 130 may communicate with an external controller 162 via a network 160 which may include a wired and/or wireless network … TEE sensor array 122 can be controlled to obtain desired information which can be processed and/or displayed”). 
the one or more processors configured by machine-readable instructions to: 
Means for controlling the means for obtaining the plurality of clinically relevant views of the patient's heart, the means for controlling including means for electronically steering an ultrasound beam provided by the ultrasound transducer through the plurality of clinically relevant views of the patient’s heart to obtain said plurality of views (see para. [0038] “Other sensor arrays may include matrix array TEE probes, etc. … provide to electronic beam steering to view desired images at different location and angles in lieu of a mechanical rotator to rotate the image sensors”). 
Means for receiving the plurality of clinically relevant views of the patient's heart provided by the means for obtaining the plurality of clinically relevant views of the patient's heart (see para. [0066] “the acquired image information may be processed to obtain desired information”) Additionally, Those skilled in the art recognize the “ultrasonic sensor array” to include a plurality of piezoelectric elements. Additionally, Peszynski discloses (Para [0021], “Various imaging systems, probes and controls are known, such as those disclosed in the following U.S. patents or U.S. patent application Publications which are all incorporated herein by reference” wherein, at least reference 20040073118 which is incorporated by reference discloses (Para [0002], “Sensors may be described as including one or more piezoelectric elements”), wherein image information comes from the TEE probe as seen in Fig. 5 and a processor receives the information.
However, Peszynski does not disclose means for determining one or more physiological parameters of the patient's heart based on the received plurality of clinically relevant views of the patient's heart. This is disclosed by Yen in an analogous imaging field of endeavor (see para. [0043] “After the signal and image processing stage, analytics are done to calculate hemodynamic and cardiac parameters such as ejection fraction, cardiac output … The multiple views from different area provide different hemodynamic information”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the TEE probe of Peszynski to allow for acquisition of hemodynamic parameters as disclosed by Yen (para. [0032]). This would allow the user to capture and utilize images of the heart using one TEE device, making it more convenient and effective in monitoring the hemodynamic parameters of the patient.
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski to acquire hemodynamic parameters of the patient as performed by Yen in an analogous imaging field of endeavor (see para. [0043]). It would be obvious to combine the systems of Peszynski and Yen, since they are both capable of capturing multiple images of an area. Peszynski uses a TEE probe to acquire images of the heart, while Yen performs calculations based on the various images.
The motivation being (Para [0015], “Metrics are data values periodically referenced by health care providers and represent one or more conditions of the patient, the monitoring equipment, and/or the environment. Some of the advantages of the present invention include being able to provide a non-invasive, image-based, continuous or on demand method of ultrasound diagnostics.”) as disclosed by Yen.
However, Peszynski does not disclose time multiplexed manner. 
In the similar field of ultrasound imaging systems, Chiang discloses time multiplexed manner (Para [0136], “To achieve a 16 beam scanning requirement, a combination of serial and parallel architecture can be used, i.e., the system can use front-end time-multiplexed serial beamforming elements technique to form two beams, then followed by 8 parallel beamforms at the back-end processor, or the system can form 4 serial beams, for each serial output beam, the back-end processor then forms 4 parallel beams, and so forth.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the TEE probe of Peszynski with time-multiplexed beamforming. 
	The motivation being to (Para [0137], “provide continuous real-time large area scanned images throughout a large field of view at 20 frames/s or more.” as disclosed by Chiang.
However, Peszynski does not teach wherein a first frame rate of a first one of the plurality of views and a second frame rate of a second one of the plurality of views are different or adjust the first frame rate base, at least in part, on the physiological parameter determined by the first view and the second frame rate based, at least in part, on the physiological parameters determined by the second view. 
In the field of ultrasound imaging, Urbano teaches wherein a first frame rate of a first one of the plurality of views and a second frame rate of a second one of the plurality of views are different or adjust the first frame rate base, at least in part, on the physiological parameter determined by the first view and the second frame rate based, at least in part, on the physiological parameters determined by the second view (Col. 17, lines 16-28 , “image frame controller 136 receives a signal from an EKG monitor, determines the predetermined points in time of the heart cycle relative to the QRS trigger, and sets the frame rate with respect to the current point in time. The frame rate may also be adjusted if the heart rate changes during the image acquisition session.” Wherein the frame rate for a first plurality of views differs from a second one of the plurality of views, and wherein the frame rate is adjusted depending on a determined physiological parameter (heart rate)); (Col. 17, lines 16-28, “Consider the example wherein the physiologic cycle is the heart cycle, the cyclical physiological parameter is an electrocardiogram and the detected event is the QRS trigger in the heart cycle. In this example, image frame controller 136 receives a signal from an EKG monitor, determines the predetermined points in time of the heart cycle relative to the QRS trigger, and sets the frame rate with respect to the current point in time. The frame rate may also be adjusted if the heart rate changes during the image acquisition session. For example, if the heart rate becomes very fast, such as during a treadmill stress test, the frame rate should be increased for all points in time in the heart cycle, to ensure that sufficient image data is collected.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Peszynski with a known technique (modifying the frame rate during image acquisition in response to determined physiological parameters, in this case being heart rate changes, thereby, the first frame rate of the first plurality of views differing from the second frame rate of the second plurality of views) to improve similar devices (ultrasound imaging devices) and yield predictable results (improved image acquisition and resolution) as taught by Urbano. 
	The motivation being (Col. 17, line 28, “to ensure that sufficient image data is collected.”) as taught by Urbano.

Regarding claim 14, Peszynski discloses the system of claim 13, wherein the means for obtaining the plurality of clinically relevant views of the patient’s heart is configured to be stationary in the single position while obtaining the plurality of clinically relevant views (see para. [0058] “the control unit 130 may use location information and/or information related to a user's input to guide, for example, the TEE sensor array 222 into a desired position and/or orientation. As described, instead of mechanical rotation to change the orientation, electronic beam steering maybe used under the control of the processor 132”) also (see para. [0072] “the imaging system may initially provide various views such as, for example, front and/or side views”) where such views can be considered clinically relevant. 

Regarding claim 15, Peszynski discloses the system of claim 13, wherein the means for receiving the plurality of clinically relevant views of the patient's heart comprises:
Means for switching between the plurality of clinically relevant views of the patient's heart (see para. [0072] “the imaging system may initially provide various views such as, for example, front and/or side views for a user's convenience ... A user may manually select (or the system may automatically select) the surface to be shown in the modified C-scan image”)
Means for adjusting a frame-rate update of the plurality of clinically relevant views of the patient's heart such that changes in hemodynamic status of the patient are detected (see para. [0072] “user may manually select (or the system may automatically select) the surface to be shown in the modified C-scan image … The imaging system may also generate these and other orthographic projection views in real time, e.g., at a frame rate above 15 Hz”).

Regarding claim 16, Peszynski discloses The system of claim 13, however does not explicitly disclose wherein the means for determining the one or more physiological parameters of the patient comprises means for analyzing the plurality of clinically relevant views of the patient's heart to extract hemodynamic parameters including one or more of cardiac output (CO), stroke volume (SV), ejection fraction (EF), or superior vena cava (SVC) diameter variations. This is disclosed by Yen (see para. [0043] “After the signal and image processing stage, analytics are done to calculate hemodynamic and cardiac parameters such as ejection fraction, cardiac output…”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski to include a processing stage capable of analyzing images to calculate hemodynamic parameters based on cardiac parameters as disclosed by Yen in para. [0043]. This would allow the user to monitor the hemodynamic parameters of a patient during a TEE procedure using one single TEE device. This would allow for greater convenience in acquiring the hemodynamic parameters of a patient.  

Regarding claim 17, Peszynski discloses the system of claim 13 comprising:
Means for effectuating presentation of images corresponding to the plurality of clinically relevant views of the patient's heart on a display; and/or Means for effectuating presentation of the determined physiological parameters on the display (see para. [0044] “the TEE sensor array 122 can be controlled to obtain desired information which can be processed and/or displayed”) where the desired information is images taken from the imaging sessions.

Regarding claim 18, Peszynski discloses the system of claim 13, further comprising means for facilitating control, by a user, of an effective duty cycle of time spent in each of the plurality of clinically relevant views of the patient's heart (see para. [0045] “The input/output device 138 may include any suitable device or devices which can transmit information to a user and/or receive a user's input … The processor may be configured to automatically control the TEE probe to provide desired images … the automatic control to capture desired images may be overridden by manual control”) also (see para. [0062] “An optional locking member or brake mechanism 403 may lock one or more of the force transmitting members 409-1, 409-2 in a desired position. The locking member 403 may be controlled by the user and/or the control unit 130”) where the mechanism is capable of maintaining a certain position for capturing views over a certain amount of time. This would allow for real-time imaging (see para. [0072] “The imaging system may also generate these and other orthographic projection views in real time”). 

Regarding claim 19, Peszynski discloses the system of claim 1, wherein the processor is configured to provide real-time animated image data of the plurality of clinically relevant views of the patient’s heart (see para. [0072] “The imaging system may also generate these and other orthographic projection views in real time”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Peszynski (US 2011/0263983) in view of Yen (US 2014/0046188), in view of Chiang (US 2010/0174194) and Urbano (US 5,976,088), as applied to claim 1, further in view of NPL Saranteas (2009). 

Regarding claim 20, Peszynski  in view of Yen, Chiang, and Urbano discloses the system of claim 1, however does not explicitly disclose the plurality of clinically relevant views of the patient’s hear comprising a Midesophageal and superior vena cava view. This is disclosed by Saranteas in an analogous imaging field of endeavor (see discussion “thorough TEE examination also disclosed the existence of persistent left and absent right superior vena cava. Enlarged coronary sinus in four- and/or two-chamber view and the absence of right superior vena cava in midesophageal bicaval view were diagnostic of PLSVC anomaly”) where Figure 3A shows midesophageal view and Figure 3B shows views of the vena cava. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski in view of Yen, Chiang, and Urbano, to include a midesophageal and vena cava TEE view of the heart as disclosed by Saranteas. This would allow the user to capture a more views of the heart, thus allowing for greater and more detailed characterization of hemodynamic parameters.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Peszynski (US 20110263983) in view of Yen (US 20140046188), in view of Chiang (US 2010/0174194), in view of Urbano (US 5,976,088), as applied to claim 1, and further in view of Guo (Guo, Zirong, and Huaxin Zeng. "Simulation and analysis of weighted fair queuing algorithms in OPNET." 2009 International Conference on Computer Modeling and Simulation. IEEE, 2009.)

Regarding claim 21, the modified system of Peszynski, in view of Yen, Chiang, and Miller discloses the system of claim 1.
However, the modified system of Peszynski, in view of Yen, Chiang, and Urbano
, does not disclose a weighted fair queuing scheduling algorithm.  
In the analogous field of simulation and analysis of weighted fair queuing algorithms in OPNET, Guo discloses a weighted fair queuing scheduling algorithm (pg. 2, Weighted Fair Queuing (WFQ), Para 1-2, “A WFQ (also called Packet GPS) system is defined with respect to its corresponding GPS system. Let dp be the time at which packet p will depart (finish service) under GPS. A good approximation of GPS would be a scheme that serves packets in an increasing order of dp. In WFQ[1], the server assigns dp as the timestamp of packet p, and then the server transmits packets in an increasing order of these timestamps”; (pg. 3, Para 1, “In order to simulate implementing various weighted fair queueing algorithms, we model a switching network which consists of some end nodes and OQ switch nodes. The end node generates traffic that will be sent to other end nodes through OQ switch nodes which use various weighted fair queueing algorithms for scheduling. In the following subsection, we introduce the approach of simulating this switching network in OPNET.”)
Before the effective filing date of the present application, It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski in view of Yen, Chiang, and Urbano, with a known technique (a weighted fair queuing scheduling algorithm) as disclosed by Guo to improve similar systems (TEE probes) in the same way for improving the flow of data, and thus, it would be obvious to determine the frame rate based on the scheduling of processes to prevent the overflow of unnecessary data and slowing down of the system. 
	The motivation being (Abstract, “packet fair queueing algorithms can provide the desired performance, and they are often regarded as reference for research on routers and switches.”) as disclosed by Guo. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Peszynski (US 20110263983) in view of Yen (US 20140046188), in view of Chiang (US 2010/0174194), in view of Urbano (US 5,976,088), as applied to claim 10, and further in view of Gifford (US 2019/0029639). 

Regarding claim 23, the modified system of Peszynski, in view of Yen, Chiang, and Miller discloses the method of claim 10. 
However, the modified system of Peszynski, in view of Yen, Chiang, and Urbano does not disclose, further comprising determining a fluid status of the patient based on the SVC diameter variations.
In the analogous field of implantable devices and related methods for heart failure monitoring, Gifford discloses, further comprising determining a fluid status of the patient based on the SVC diameter variations (Para [0089], “In certain situations it may alternatively or also be effective to measure the longitudinal impedance along the length of the IVC or the superior vena cava (SVC), or both. As the IVC and/or SVC collapses, the cross-sectional area of the IVC and SVC decreases, which may lead to a meaningful change in impedance along its length” Wherein the measure of the cross-sectional area of the SVC is seen as the determination of diameter variations); (Para [0181], “This would give the patient, physician, nurse, or other caregiver time to adjust fluid intake, increase diuretic medications or take other steps to reduce the patient's fluid status. The external module might include an alarm which tells the patient to get out of bed and sleep more upright or to go directly to the hospital, if the perceived risk of fluid overload is extremely high.”) 
Before the effective filing date of the present application, It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski in view of Yen, Chiang, and Urbano with a determination of fluid status of a patient based on SVC diameter variations as disclosed by Gifford. 
	The motivation being (Para [0181], “give the patient, physician, nurse, or other caregiver time to adjust fluid intake, increase diuretic medications or take other steps to reduce the patient's fluid status.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793